PER CURIAM.
The former wife, who was the plaintiff in a divorce action, appeals from an order modifying final decree of divorce by reducing the amount of the alimony and altering the visitation rights accorded to the appellee. After examining the record and reading the testimony presented, we find that there is sufficient evidence in the record to support the order of the chancellor. Although this court might have decided the questions presented differently, an appellate court should not substitute its judgment for that of the chancellor when the record contains substantial evidence in support of his conclusion. E. g., Brenner v. Smullian, Fla.1955, 84 So.2d 44, 49; Board of County Com’rs v. F. A. Sebring Realty Co., Fla. 1953, 63 So.2d 256, 258.
The order appealed therefore must be affirmed.
Affirmed.